Citation Nr: 0622973	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for tinnitus in each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from September 1956 
to September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

In February 2002, the veteran submitted a VA-Form 21-22 
("Appointment of Veterans Service Organization as Claimant's 
Representative"), which appointed Veterans of Foreign Wars 
of the United States (VFW) as his representative.  In October 
2003, Disabled American Veterans (DAV) was appointed the new 
representative via a VA Form 21-22.  This action 
automatically revoked the designation of VFW as the veteran's 
representative.  See 38 C.F.R. § 20.607 (2005).  However, 
subsequent to that appointment, VFW continued to act as the 
veteran's representative by submitting arguments on behalf of 
the veteran and receiving correspondence from the RO.  A 
specific claim may be prosecuted at any one time by only one 
recognized organization.  38 C.F.R. § 20.601 (2005).  In 
order to accord due process, as the veteran's duly appointed 
representative has neither received a statement of the case 
(SOC) nor been afforded an opportunity to respond on the 
veteran's behalf, this case must be remanded.  See 38 C.F.R. 
§§ 19.30, 19.36, 20.600, 20.601 (2005).  (The Board also 
notes that the substantive appeal filed by VFW on behalf of 
the veteran may not be accepted because VFW was not the 
veteran's representative when the VA Form 9 was filed.  
Therefore, a properly filed substantive appeal will be 
required before the Board may take jurisdiction of the 
appeal.  38 C.F.R. § 20.200 (2005).)

Accordingly, this case is REMANDED to the RO for the 
following action:

After undertaking any other development 
deemed appropriate, the RO should address 
the issue of entitlement to separate 10-
percent ratings for each ear affected by 
tinnitus, to include application of 
Smith v. Nicholson, No. 05-7168 (Fed. 
Cir. June 19, 2006).  If the benefit 
sought is not granted, the veteran and 
DAV should be furnished with a SOC and 
afforded an opportunity to respond.  The 
veteran and his representative should be 
specifically informed that a properly 
executed substantive appeal has not yet 
been filed and is required to perfect an 
appeal to the Board.  38 C.F.R. § 20.200.  
If, and only if, a properly executed 
substantive appeal is filed, the case 
should be returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

